           CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 1 of 32




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA                        RECEIVED
                                                                                   NO\| 17   2020

    3M COMPANY,                                                        CLERK, U.S. DISTRICT COURT
                                                                        MINNEAPOLIS, MINNESOTA

                                                        CASE NO.


                                                             COMPLAINT

                                                       JTIRY TRIAL DEMANDED




       Plaintiff 3M Company ("3M" or "Plaintiff'), by and through its undersigned

attorneys, hereby files      this Complaint against the Individuals, partnerships, and
Unincorporated Associations identified            in   Schedule .nA), hereto (collectively
"Defendants"). 3M hereby alleges as follows based on knowledge of 3M,s own actions,

and on information and belief as to all other matters:


                                NATURE OF THE ACTION

       1.      3M brings this lawsuit to combat the sale of counterfeit 3M              personal

protective equipment ("PPE"), and in particular, counterfeit 3M N95
                                                                    respirator products,

offered in this District by Defendants through interactive commercial lnternet
                                                                               websites and

Internet based e-commerce stores, such as eBay.com, using the seller identities
                                                                                identified in

Schedule   A (the "seller Identities").


                                                                    SCAhIii{ED
                                            -l-                     NOV   rz    Z0Z0
                                                                 U.S. DISTRICT COURT MPLS
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 2 of 32




       2.      Defendants are anonymous online sellers who seek to exploit the current

 COVID-l9 pandemic by offering counterfeit 3M N95 respirator products, typically              at

inflated prices. Defendants are trading on the reputation and goodwill associated with the

famous 3M mark, without 3M's authorization,and are misleading consumers into believing

that Defendants are offlering authorized, genuine 3M N95 respirator products that meet    3M's

standards, when in fact Defendants are selling counterfeit imitations.

       3.     Defendants' fraudulent sales of these counterfeit respirators jeopardizes the

health and safety of healthcare workers, first responders, and the public who believe they

are purchasing genuine 3M N95 respirators that meet the N95 standard. While 3M N95

respirators are subject to strict quality control standards, the products offered by Defendants

are of unknown provenance: the public has no way of knowing who is making them,           with

what materials, and with what      (if any) quality control   and health safety measures. This

unlawful activity poses potentially serious health consequences for the public, justifuing

immediate judicial intervention.

       4.     In addition, by using 3M's name and famous trademarks, trading on 3M's

reputation and goodwill, and deceiving customers into believing that they are buying

genuine 3M N95 respirators, Defendants' unlawful and unethical activities are causing 3M

irreparable harm.

      5.      3M therefore brings this action stop Defendants' unlawful exploitation of the

COVID-l9 pandemic, to protect the public from Defendants' fraudulent and counterfeit

commercial activities, and to protect 3M's name and reputation from the harm caused by

Defendants' unlawful actions.



                                              -2-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 3 of 32




       6.    . The COVID-19 pandemic is ongoing, ffid 3M's N95 respirator products

remain in high-demand to help reduce the risk of transmission of the novel coronavirus.

Immediate judicial intervention       is   needed   to prevent Defendants from continuing to
jeopardize the public health by misleading consumers into buying and using counterfeit N95

respirators while laboring under the false impression that they are genuine 3M products that

meet the applicable 3M and N95 standards.

       7.     3M respectfully requests the Court preliminarily and permanently enjoin

Defendants from using 3M's name, logo, branding, all associated trademarks and other

intellectual property, and from selling counterfeit 3M-branded respirator products bearing

3M trademarks or any other 3M products. 3M further requests         the.   Court order Defendants

to disgorge any profits they have made from            these fraudulent transactions,   or in   the

alternative, that it award statutory damages for Defendants' counterfeit activities, along with

any other appropriate   relief. 3M   has committed to donating any monetary recovery in this

action to COVID-19 charitable organizations.

                                       BACKGROUND

       8.     Throughout its history, 3M has been a leader in innovation and developing

healthcare and safety products for industry and consumers throughout the world. 3M's

PPE-and in particular 3M's N95 respirator products-are considered the gold standard for

public health protection.

       9.     Over the last hundred-plus years, 3M has invested hundreds of millions            of
dollars to advertise and promote its 3M-branded products, including, without limitation, its

3M-branded respirator products. During this time, 3M continuously used its 3M trademarks



                                               -3-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 4 of 32




in commerce. Through this substantial investment and its extensive and continuous use of

the famous 3M trademarks, 3M has established goodwill and an acclaimed reputation

among the general public and healthcare and safety professionals for its high quality, safe

and reliable products. Consumers associate the 3M marksuniquely      with 3M, and now, more

than ever, consumers rely on the famous 3M marks to indicate that the products offered

thereunder are of the same superior quality that consumers have come to expect over the

past century. This is especially true with respect to 3M's numerous industry-leading

healthcare and PPE products, including Plaintiff s 3M-branded N95 respirators.

       10.    Healthcare professionals and other first responders are heroically ptacing their

health and safety on the line to battle COVID-l9, and 3M's N95 respirator products are

critical to those individuals and groups on the front lines combating COVID-19. First

responders, healthcare professionals, and the public have come to depend on the quality and

dependability that the 3M brand signifies. In an effort to meet the heightened demand for

3M N95 respirators during the pandemic, 3M has increased its production of N95 respirator

products to unprecedented levels. Since the COVID-19 pandemic began in January 2020,

3M has doubled its global production rate of N95 respirators to 1.1 billion per year, or 100

million per month. 3M is continuing to invest in the capital and resources it needs to further

increase its production capacity to two billion per year globally.

       11.    The demand for 3M-branded respirators has grown exponentially in response

to the pandemic, and 3M has been committed to seeking to meet this demand while keeping

its respirators priced fairly. 3M is working with customers, distributors, governments, and

medical officials to direct 3M supplies to where they are needed most. Importantly, 3M has



                                             -4-
         CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 5 of 32




 not increased its U.S. prices for disposable N95 respirators as a result of the pandemic.

         12.    Unfortunately, a number of wrongdoers are seeking to exploit the current

 public health emergency and prey on innocent parties through     a   variety of scams involving

 3M N95 respirators and other 3M PPE products in high demand. These scams include

 unlawful price-gouging, fake offers, counterfeiting, and other unfair and deceptive

 practices-all of which undercut the integrity of the marketplace     and constitute an ongoing

 threat to public health and safety.

        13.    In response to fraudulent activity, price-gouging and counterfeiting related to

 N95 respirators that has spiked in the marketplace in response to the pandemic, 3M is taking

 an active role to combat these activities. 3M's actions include. working with law

enforcement authorities around the world, including the Department             of Justice, state
Attorneys General, the Federal Bureau of Investigation, and local authorities to combat

price-gouging and other unlawful activities. 3M has established a dedicated point of contact

for federal and state procurement officials to promptly validate third-party offers and quotes.

In doing so, 3M has already helped prevent dozens of potentially fraudulent transactions

with federal agencies, state governments, municipal governments, private enterprises and

other organizations. 3M is in regular contact with numerous governors and state attorneys

general regarding these efforts to prevent and combat fraud. The Department
                                                                            of Justice has

publicly thanked 3M for the assistance it has provided in investigations that have led to

arrests. See Press Release: New Jersey Man Arrested For $45 Million Scheme To Defraud

And Price Gouge New Yot City During COVID-l9                          Pandemic, available at

https://wwwjustice.gov/usao-sdny/prlnew-jersey-man-€ilrested-45-million-scheme-



                                             -5-
          CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 6 of 32




defraud-and-price-gouge-new-york-city-during (May 26,2l2D),attached hereto as Exhibit

1.

        14.    3M has also created a COVID-19 Fraud Hotline, where the public can report

to 3M suspected cases of fraud, price-gouging, and counterfeit activities in connection with

3M PPE. In addition, 3M has publishing information about its anti-price-gouging                    and

counterfeiting efforts on the 3M website (see http://3M.com/covidfraud.com) including

disclosure of 3M's list prices for the most common models of its N95 respirators so that

customers can identifu and avoid inflated prices, and the web address and phone numbers

that can be used to identiff 3M authorized dishibutors and dealers in the United States and

Canada.   A true and correct copy of this publication is attached hereto       as   Exhibit   2.

        15.    3M does not-and will not-condone individuals or entities deceptively

hading off the fame and goodwill of the 3M name and marks for criminal gain. This is

particularly true against those who seek to exploit the surge in demand for 3M-branded

products during the global COVID-19 pandemic.

        16.    3M has already filed over twenty lawsuits in conneclion with its fight against

fraud, price gouging, and counterfeiting, and has sent dozens of cease and desist letters

against numerous bad actors perpetrating fraud amidst the COMD-I9 pandemic. 3M has

further assisted in investigations resulting in the seizure of thousands of counterfeit

respirators throughout the world.              Exhibit 3, "3M's efforts on N95 crackdown leads to
                                        ^lee

raids   in Vietnam, U.A.E." Minn. Star Tribune,                 october   5,   2020 (available at

https://www.starhibune.com/3m-s-efforts-on-counterfeit-n95-mask-crackdown-leads-to-

raids-in-vietnam-u-a-   el 57 263847   2).



                                                    -6-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 7 of 32




       17.    Defendants, like many sellers of counterfeit goods on interactive websites,

rely on the supposed anonymity afforded by the Internet to escape detection and liability.

Unfortunately, Defendants and similar counterfeiters circumvent the efforts of interactive

websites to vet sellers and confirm their identities. They employ numerous strategies to

hide their true identities and trade under multiple aliases and handles, in an effort to keep

ill-gotten gains beyond the reach of their victims.

       18.    Accordingly,   to further protect the public from       Defendants' fraud and

pandemic profiteering, to prevent the proliferation of imitation and counterfeit PPE, and to

forestall any further diminution to 3M'sreputation, fame, and goodwill, 3M brings this

lawsuit against Defendants for counterfeiting, trademark infringement, false designation   of

origin, and trademark dilution, based on Defendants' misuse of Plaintiff s trademarks to

market and sell counterfeit 3M products.

       19.    3M seeks preliminary and permanent injunctive relief. Any damages, costs,

or fees recovered by 3M will be donated to charitable COVID-19 relief efforts.

                                      THE PARTIES

       20.    Plaintiff 3M Company is a Delaware corporation, with a principal place of

business and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144.3M

is a diversified technology company with a global presence and is among the leading

manufacturers of products for many of the markets     it   serves, including PPE such as 3M-

branded N95 respirators.

      21.     Each of the Defendants' maintains or has maintained in the past eBay listings

for counterfeit 3M respirators. They are part of a large number of anonymous or


                                             -7-
         CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 8 of 32




pseudonymous listings for such products on eBay and other online marketplaces which have

become rampant during the current pandemic, with most of the products being imported

from outside the US. The similarities in Defendants' conduct and the counterfeit 3M

products being offered, along with the tactics employed to escape detection and enforcement,

logically tie the Defendants together. They not only suggest that Defendants coordinate or

otherwise communicate regarding their illegal activity, but also that Defendants' conduct

forms part of broader wave of counterfeit activity affecting both 3M and the public atlaurge.

       22.     The true names and identities of the Defendants identified in Schedule A are

presently unknown. Defendants' use          of Seller Identities to   conceal their true identities

hampers the ability     to identify Defendants'       identities and location,       or to   ascertain

connections between and among Defendants, as well as any potential connections in their

counterfeit network.   If   Defendants provide additional credible information regarding their

identities, 3M will take appropriate steps to amend this Complaint.

                                  JURISDICTION & VENUE

       23. This Court has     original subject matter jurisdiction over the claims in this action

pursuant   to the provisions of the Lanham Act, 15 U.S.C. $ 1051, et seq., 28 U.S.C.

$ 1338(a)-(b),28 U.S.C. $ 1331, and28 U.S.C. $1121.

       24.    This Court may exercise personal jurisdiction over        a   non-resident of the State

in which the Court sits to the extent authorized by State law, whose long-arm statute extends

to the limits of constitutional due process. Fed. R. Civ. P. 4(k).

       25.    As stated above, Defendants are anonymous sellers using aliases                  Seller

Identities on interactive websites to target their business activities toward consumers in the



                                                -8-
           CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 9 of 32




United States, including Minnesota and this District, through at least the internet identities

and stores identified in Schedule     A attached hereto. Defendants have the capacity to be sued

pursuant to Federal Rule of Civil Procedure 17(b).

        26.      Defendants seek to do business with residents in this District through the use

of   interactive commercial websites-namely, eBay-offering infringing                 3M   PPE.

Defendants place no restriction on the marketing and sale of counterfeit 3M products to

residents of Minnesota and this District. On information and belief. Defendants have sold

products bearing infringing and counterfeit versions of 3M's federallyregistered trademarks

to residents of Minnesota and this District. Each of the Defendants is directing tortious

activities toward Minnesota and has wrongfully caused 3M irreparable injury, felt uniquely

in this State.

        27.      By their actions, Defendants are appropriating and misusing 3M's famous

mark, causing harm to 3M and the consuming public by, among other things, degrading the

value   of and tarnishing the goodwill associated with 3M's marks and goods,                and

engendering confusion among the consuming public regarding the nature and quality of the

3M products in question.

        28.      The claims for trademark infringement, counterfeiting, unfair competition,

false designation of origin, and trademark dilution, asserted in Counts I     - III, infra, adrse
under the Trademark Act        of   1946 (as amended; the "Lanham Act"), namely, 15 U.S.C.

$$ 1051 et seq. Accordingly, this Court has original and subject-matter jurisdiction over

Counts I   - III pursuant   to 28 U.S.C. $$ 1331, 1338(a), and 15 U.S.C. g 1121(a).

        29.      The additional claims arising under the Minnesota Statutes, and are so related



                                                -9-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 10 of 32




 to the federal claims asserted in Counts I   - III, infra,that they form part of the same case or
 controversy. Accordingly, this Court has supplemental jurisdiction over Counts IV
                                                                                              - VII
pursuant to 28 U.S.C. $$ 1338(b) and 1367(a).

        30.    Defendants have purposefully availed themselves             of the privilege of
transacting business within the State of Minnesota, including in this District. Defendants

have also committed and intentionally directed tortious acts towards residents of the State

of Minnesota, including in this Dishict. 3M's claims arise out of and relate to Defendants,

transaction of business and tortious acts committed within the State ofMinnesota, including

in this District. Based on the foregoing, this Court has long-arm jurisdiction over Defendants.

       31. A substantial part of the events giving rise to the claims asserted, infra,
occurred in this District. Accordingly, venue is proper in this district pursuant to 28 U.S.C.

$ 1391(bX2). Additionally, Defendants are subject to personal jurisdiction in this District.

Accordingly, venue is also proper in this Districipursuant to 28 U.S.C. g 1391(bX3).

                 FACTS COMMON TO ALL CLAIMS FOR RELIEF'

I.     Plaintiff 3M

       32.    3M has grown from humble beginnings in 1902 as a small-scale mining

venture in Northern Minnesota to what it is today, namely:'an industry-leading provider         of
innovative products throughout the world. Today, 3M's portfolio includes more than 60,000

goods and services, ranging from household and school supplies,               to industrial   and

manufacturing materials, to medical supplies and equipment.

      A.      The 3M Brand

      33.     3M offers its vast array of goods and services throughout the world under



                                              -10-
         CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 11 of 32




numerous brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and

more. Notwithstanding the widespread goodwill and resounding commercial success

enjoyed by these brands, 3M's most famous and widely recognized brand is its eponymous

s(3M"
        brand.

        34.      The 3M brand is associated with products and materials for a wide variety   of

medical devices, supplies, and PPE, including, for example: respirators; stethoscopes;

medical tapes; surgical gowns, blankets, and tape; bandages and other wound-care products;

and many more. As a result, 3M-branded products are highly visible throughout hospitals,

nursing homes, and other care facilities where patients, care providers, and procurement

officers value and rely upon the high quality and integrity associated with the 3M brand.

        B.       The Famous   "3M" Marks
        35.      Over the past century, 3M has invested hundreds of millions of dollars in

advertising and promoting its 3M-branded products to consumers throughout the world

(including, without limitation, its 3M-branded N95 respirators) under the standard-character

mark 6(3M" and the 3M logo shown below (together, the "3M Marks"):

                                          .-II
                                                        I
                                          --E,
                                          E-I-f,ltt


        36.      For decades, products offered by 3M under the 3M Marks have enjoyed

enormous commercial success (including, without limitation, 3M-brandedN95 respirators),

with billions of dollars in sales in2020 alone.

        37.      Over the same period of time, products offered under the 3M Marks have

regularly been the subject of widespread, unsolicited media coverage and critical acclaim.

        38.      Based on the foregoing, consumers associate the 3M Marks uniquely with   3M


                                                 -11-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 12 of 32




and recognize them as identifying 3M as the exclusive source of goods and services offered

under the 3M Marks. Based on the foregoing, the 3M Marks have also become famous

among consumers in Minnesota and throughout the United States.

       39.     To shengthen 3M's common-law rights in and to its famous 3M Marks, 3M

has obtained numerous federal trademark registrations, including, without limitation:

(i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in

Int. Classes 9 and 10 for, inter alia,respirators (the"'329 Registration"); (ii) U.S. Trademark

Reg. No. 2,692,036, which covers the 3M logo for, inter alia, a   "full line of surgical masks, face

shields, and respiratory masks for medical purposes" (the   "'036 Regishation"); and (iii) U.S.

Trademark Reg. No. 2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and

10 for, inter alia, respirators (the"'534 Regishation"). True and correct print-outs of 3M

Company's registration certificates for the aforementioned marks are attached hereto as

Exhibits 4,5, and 6.

       40.     Each of the foregoing Regishations is valid, in effect, and registered on the

Principal Trademark Register of the United States Patent & Trademark Offrce.

       41.     Each of the foregoing Regishations is "incontestable" within.the meaning          of

15 U.S.C. $ 1065. Accordingly, each Registration constitutes conclusive evidence of: (i)

3M's ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity of the

registration of the 3M Marks; and (iv) 3M's exclusive right to use the 3M Marks throughout

the United States for, inter alia, respirators.

       42.    Plaintiffs famous 3M Marks do more than identi$/ 3M as the exclusive

source of goods and services offered thereunder. Indeed, the famous 3M Marks also           signifr

to consumers that 3M-branded products offered under the 3M Marks are of the highest
                                             '-r2-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 13 of 32




quality and adhere to the strictest quality-conhol standards. Now, more than                            ever,


consumers rely on the famous 3M Marks' ability to signify that products offered under the

3M Marks are of the same high quality that consumers have come to expect of the 3M brand

over the past century.

       C.         3M's Extensive Efforts to Assist with the Battle Against COVID-l9

       43.        As detailed on 3M's website, 3M is providing its 3M-branded N95 respirator

products to healthcare workers, first responders, and the public to help combat the COMD-

19 pandemic:

      il11l
      {lll  *i.:r"r., ... -
            AppllodloUfc'"                a;;;--
                                          \t. _ __
                                                                                           us-en   @v


      ProdrcG lndustriss          Brands                                              f;"-""d]
       Udd566 )   3skStu   >   Madd   i   hitu
       Medical                                                   :



       OVERVIEWD PROOUCTSt CONDITIONSv RESOUTESv EDtCATIONv SUPPOnTv




                                                         #*J
                                                         iiiii;tfi]
       44.        Authentic 3M-branded N95 respirators reduce exposure to airborne biological

particles and liquid contamination when appropriately selected, fitted, and worn.

       45.         Based onthe exponential increase in demand for 3M-brandedN95 respirators,

3M has invested in the necessary capital and resources to double its annual production of

1.1 billion N95 respirators. See Exs.                l,2.But   3M has not increased its U.S. prices for

disposable N95 respirators as a result of the pandemic. See id.

                                                        -t3-
          CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 14 of 32




          46.         Unfortunately, Defendants and other opportunistic third parties have sought

to exploit the increased demand for 3M-branded N95 respirators by selling counterfeit

versions of 3M's products, often at inflated prices compared to genuine 3M product.

         47.          3M is working diligently with law enforcement, retail partners, and others to

combat unethical and unlawful business practices related to 3M-brand N95 respirators in

order to protect the public and healthcare professionals from counterfeiting, misleading, and

inferior products, to reduce time wasted by healthcare providers and procurement officers

on scams, as well as to protect 3M's goodwill, reputation, and carefully curated 3M brand,

          48.         As shown in the inset image, additional examples of 3M's efforts to combat

price-gouging, counterfeiting, and other unlawful conduct during COVID-I9 include:

                      A.             3M created               a   form on its website as well as a telephone hotline that the

                                     public can use to report suspected incidents of fraud, price-gouging and

                                     counterfeiting (See Exhibit 7) ;

                      B.             3M has created online resources to help the public spot incidents of

                                     price-gouging, identifu counterfeiting, and ensure products are from

                                     3M authorized distributors. See, e.g., https://www.3m.com/3lWen

                                     US/company-us/coronavirus/                        :




  The COVID-19 pandemic has led to unprecedented demand for 3M products. lt's also led to unacceptable and unprecedented numbers of
  bad actors seeking to take advantage of tha situation through fraud, counterfeiting and price-gouging. 3M has launched a global etfort to
  combat fraud and price gouging and help protect the public against those who try to exploit the this unprecedented demand.


   llt       Olr Fleht Ae.hrt   F,sud    Fl          R.port
                                                  -,'\        Conccmi                  RcrdAstlmi to D.t6                    N95    Pric6
   l=A
   l-A
       c.r.o;;-inro-"r* lUl iifrifiiliiiii,",ooy
                                             stl B
                                                  \                                -
                                                                                       FIlliiIGiGE*.r                        3M    h!! not EiFd Fic6 fot
           i!    cmbst  EiJ
             how 3M helping         lnud         cslling @r     hotlino                lo combatfmud,
             lrsudulent sctivityin               (8oo) 426-8688 dthr@gh                @untertelting 8nd price.              snd h8! publbhed pricing      td
   comation with lhe COVID-Ig           @rweb.ite.                          gouging tied lo tho COVID-lg          commn3M Ng5 model!        6old in the
   psrdemic oM 3M prodlctq                                                  pandemie                              U,s. lo help customerr avo-ki intlrted
                                                                                                                  pdce!.




                                                                           -r4-
            CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 15 of 32




                           C.           The 3M website further allows the public to track 3M,s enforcement

                                        activities against fraudulent activity in connection with 3M products,

                                        such as N95 respirator products, during the                                          covlD-l9               pandemic. see




                                       sousins/default. aspx                    :


3M Enforcement Activities

To helP           covlD'19 r€tated tBUd,3M
          "*bat and flsure products are from has
3M respiGtors
                                                    est8bnshed rew 3M hotlines in the us.ed€r@nd the wsld to herp end-use.
                                                                                                                                snd purchss* ot 3M pro{tucts identify suth€ntic
                                                3M authorized distributm 3M has rot, and wilt rc! nke prices fd its,espiEtory protectlon
             3M h8s  published                                                                                                           products as 8,6ult orthe COVID-lg
Pandemic'                       the cudent u's.list ptkes for many ot lhe rcst @mm1 models of 3M N95 respi.tor
                                                                                                                    to help curlome6 ideniifysnd src.r, inflated pnt6. we have
8l5o filed lswsuits in courla aqross lh6 @untry against wongdoirs' teminated
                                                                                3M disr;out-. r-"r["9r:ntii'p]ii g-gi"g                3M policy, aod collabmted with taw
enforcement 8nd technology companies to combat fnud.                                                                        -riot8ring



        tn:8^:!.ln:-3M hs3 raten ro fighl tmud, cdnterfeiting, 8M pr.Ee gdging ried
   :T
   lo rhe COV|D.lg pandemic.
                                                                                         Stay current on 3M's enforcement efforts.

                                                                                                           a"   AcTtoNs EYTHE NUMEERS (pDF,1r1 KB)
                                                                                         i
                                                                                                                           INTHENEWS




                        D.            To date, 3M has investigated more than 7,700 fraud reports globally,

                                      filed over 20 lawsuits, and has been granted nine temporary restraining

                                      orders and seven preliminary injunctions. Additionally, over 13,500

                                     false or deceptive social media posts, over 11,500 fraudulent e-

                                     commerce offerings, and at least 235 deceptive domain names have

                                     been removed.                    s"" hnpr,//*.3-..od3M"n_uS/*ork"r-h"ulth-




                       E.           3M posted on its website the u.S., per respirator, single case list price

                                    for the most common models of its 3M-branded N95 respirators so that


                                                                                -15-
       CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 16 of 32




                     consumers can readily identify inflated pricing (See Exhibit 2), as

                     shown here:



                                        18t)4            Surgical                  $0.68
                                        18(MS            Surgical                  $o.68
                                        1860             Surgical                  $1.27
                                        18605            Surgical                  $1.27
                                        1870+            Surgical                  $1.78
                                        8214             Standard          $1.02 - $1.31
                                       B210Plus          Standard          $1.18 - $1.50
                                                         Standard          fi.4e - $1.88
                                        8110S            Standard          $1.08 - $1.37
                                        8200             Standard          $0.63 - $O.80
                                        851   1          Standard          $2.rt5 - $3.11
                                        gTG              $tandard          $otr-$o81
                                        9105s            Standard          $0.64- $OBl
                                                         E"dard            Si-,ao:$f8
                                        9211+            Standard
                                                                  --*      $268 - $3.40



       II.    Defendants' Unlawful Conduct


       49.    Despite 3M's extensive measures to combat price-gouging and counterfeiting

of its 3M-branded N95 respirators, illicit activities by bad actors continue.

       50.    Defendants are a prime example of this unlawful behavior, which is damaging

the 3M brand and jeopardizing the public's health and safety in a time of unprecedented

crisis. Defendants' conduct also undermines public trust in the 3M trademarks and 3M's

goodwill at a time when the consuming public in this Dishict and throughout the country

seeks reliable PPE to safeguard against transmission of the novel coronavirus.

       51.    Counterfeit sellers like Defendants employ strategies to avoid risks associated

with being shut down through takedown requests to e-commerce websites, acquiring

                                                  -16-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 17 of 32




 multiple seller aliases for the purpose of offering counterfeit 3M products. These seller alias

 registration strategies help to conceal their identities and further hamper efforts to detect the

 fulIscope of the often-shadowy counterfeiting operations underlying Defendants' conduct.

        52-    Recently,3M learned of Defendants' online sales of counterfeit 3Mproducts.

From 3M's review of the relevant product listings, 3M has determined Defendants to be

offering counterfeit goods bearing the 3M Marks. Both product listings and the counterfeit

3M products offered by Defendants often contain similar inegularities and indicia of being

counterfeit, suggesting potential coordination among Defendants, or a common source            of
counterfeit goods.

        53.    3M has not provided any authorization or license to Defendants to use the 3M

Marks in connection with their advertisement, marketing, sale, distribution and/or shipment

of 3M products, much less counterfeit 3M products. On information and belief, Defendants

intentionally, knowingly and willfully have used and continue to use the 3M Marks in

connection with advertisement, marketing, sale, distribution and/or shipment of counterfeit

3M products into the United States and Minnesota by means of interactive Internet websites.

       54.    Defendants' unauthorized use       of the 3M Marks in connection with the
advertising, distribution, offering for sale, and sale of Counterfeit 3M products into the

United States, including Minnesota, is likely to cause and has caused confusion, mistake,

and deception by and among consumers and is irreparably harming both consumers and 3M.

Among bther things, Defendants' unlawful conduct risks the health and safety of the public,

impairs the supply chain supporting healthcare workers and others, and damages 3M's

brand and goodwill.



                                             -17-
            CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 18 of 32




           55.    Defendants' conduct must be stopped immediately to prevent additional

    consumers from unknowingly buying and using counterfeit products that they mistakenly

    believe will provide protection from COVID-19. In reality, Defendants' counterfeit 3M N95

    respirators likely have not undergone any testing,          md may not perform to regulatory

    standards. This creates an enofinous and imminent risk to the health and safety of those who

    purchase and use Defendants' counterfeit products, occasioning harms that are both

    irreparable and incalculable.


                                      CLAIMS FOR RELIEF
                                  FIRST CLAIM FOR RELIEF
                            (Trademark Infringement and C ounterfeiting

                          Under the Lanham Act,      I5    U.S.C. SS   1I14, I117)

           56.    3M repeats and incorporates by reference the foregoing statements           and

    allegations as though set forth fully herein.

           57.    Count   I is a claim for federal trademark counterfeiting          and trademark

-   infringement under 15 U.S.C. $ 1114.

           58.    3M is the exclusive owner of each of the federally registered 3M Marks.

           59.    3M has the exclusive right to use each of the 3M Marks in United          States

    commerce for, inter alia, advertising, promoting, offering for sale, and selling Plaintiff   s


    3M-branded N95 respirators.

           60.    3M's exclusive rights in and to each of the 3M Marks predate any rights that

    Defendant could establish in and to any mark that consists of "3M" in whole and/or in part.

           61.    Each of the 3M Marks are inherentlv distinctive.




                                            .       -18-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 19 of 32




       62.    Each of the 3M Marks identifies 3M as the exclusive source of products

offered under the 3M Marks (including, without limitation, 3M-branded N95 respirators)

and, therefore, the 3M Marks have acquired distinctiveness.

        63.   Defendants are using the 3M Marks in commerce to advertise, promote, offer

for sale, and sell and distribute counterfeit 3M-branded respirators, including through the

use of interactive websites facilitating such conduct.

       64.    Defendants' use of the 3M Marks in commerce on, for, and/or in connection

with the advertising, promotion, offering for sale, and/or sale of products,   as alleged, herein,


is causing, and is likely to continue to cause, consumer confusion, mistake, and/or deception

about whether Defendants are 3M, and/or whether Defendants are licensees, authorized

distributors, and/or affiliates of 3M and/or products that 3M offers under its 3M Marks,

including, without limitation, 3M-branded N95 respirators

       65.    Defendants' use of the 3M Marks in commerce on, for, and/or in connection

with the advertising, promotion, offering for sale, and/or sale of products,   as alleged, herein,


is causing, and is likely to continue cause, consumer confusion, mistake, and/or deception

about whether Defendants' products are affiliated, connected, and/or associated with 3M

and/or products that 3M offers under its 3M Marks, including, without limitation, 3M-

branded N95 respirators.

       66.    Defendants' use of the 3M Marks in commerce on, for, bnd/or in connection

with the advertising, promotion, offering for sale, and/or sale of products,   as alleged,   herein

is causing, and is likely to continue to cause, consumer confusion, mistake, and/or deception




                                             -t9-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 20 of 32




about whether Defendants and/or Defendants' products originate with, and/or are sponsored

or approved by, and/or offered under a license from, 3M.

       67.    3M has not consented to the use of its famous 3M Marks by Defendants.

       68.    Defendants reproduce, counterfeit, copy, and/or colorably imitate the

registered 3M Marks and apply such reproductions, counterfeits, copies and/or colorable

imitations of the 3M Marks to labels, signs, prints, packages, wrappers, receptacles and/or

advertisements in connection with the sale, offering for sale, distribution, or advertising   of

goods or services, which conduct is likely to cause confusion, or to cause mistake, or to

deceive consumers.

       69.    Based on 3M's longstanding and continuous use of its 3M Marks in United

States commerce, as   well as the federal registration of the 3M Marks, Defendants had actual

and constructive knowledge       of 3M's superior rights in   and   to the 3M Marks      when

Defendants began using the 3M Marks as part its bad-faith scheme to confuse and deceive

consumers, as alleged, herein.

       70.    Upon information and belief, Defendants adopted and used the 3M Marks in

furtherance of Defendants' willful, deliberate, and bad-faith scheme of trading upon the

extensive consumer goodwill, reputation, fame, and commercial success of products that

3M offers under its 3M Marks, including, without limitation, 3M-brand N95 respirators.

       71.    Upon information and belief, Defendants have made, and         will   continue to

make, substantial profits and gain from their unauthorized use of the 3M Marks, to which

Defendant are not entitled at law or in equity.




                                             -20-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 21 of 32




        72.     Defendants' acts and conduct complained       of herein constitute actionable
 infringement in violation of 15 U.S.C. $ 1114.

        73- 3M has suffered, and will continue to suffer, irreparable harm from
 Defendants' acts and conduct complained of herein, unless restrained by law. The damage

 suffered by 3M is exacerbated by the fact that Defendants are advertising and offering for

 sale counterfeit 3M-branded N95 respirators during a global pandemic when 3M,s products

 are necessary and relied upon to protect public health. Such conduct invites   public criticism

of 3M and the manner in which 3M's N95 respirators are being dishibuted and sold during

the COVID-l9 pandemic, and is likely to cause confusion about 3M's role in the

marke@lace for respirators that are essential to safeguarding public health. Whereas 3M's

corporate values and brand image center around the application of science to improve lives,

Defendants' conduct imminently and irreparably harms 3M's brand and puts the public,s

health and safety at risk.

       74.     3M has no adequate remedy at law.


                             SECOND CLAIM FOR RELIEF


         (unfair competition, False Designation of origin - 15 u.s.c. g I125(a)

       75.    3M repeats and incorporates by reference the foregoing statements            and

allegations as though set forth fully herein.

       76.    Count   II is a claim for federal unfair competition,   false endorsemenr, false

association, and false designation of origin under 15 u.s.c. g 1125(a)(l)(A).




                                                -2t-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 22 of 32




       77.    Upon information and belief, Defendants' acts and conduct complained of

herein constitute unfair competition, false endorsement, false association, and/or false

designation of origin in violation of 1 5 U. S.C. $ I 125(a)(1XA).

       78.    Upon information and belief, Defendants' use ofPlaintiff   s   famous 3M Marks

to advertise, market, offer for sale, and/or sell purported 3M-branded N95 respirators to

consumers, in general, and during a global pandemic such as COVID-19, specifically, also

constitutes unfair competition in violation of 15 U.S.C. $ 1125(a)(1)(A).

       79.    By using the 3M Marks in connection with the sale of counterfeit products,

Defendants create a false designation of origin and a misleading representation of fact as to

the origin and sponsorship of the counterfeit products. Defendants' conduct constitutes

willful false designation of origin and misrepresentation of fact as to the origin and/or

sponsorship ofthe counterfeit products to the general public under 15 U.S.C. $$ 1114,   II25.

       80.    3M has suffered, and will continue to suffer, irreparable harm from

Defendants' acts and conduct complained of herein, unless restrained by law. 3M has no

adequate remedy at law.


                              THIRD CLAIM FOR RELIEF


    (Trademark Dilution (Jnder Section 43(c) of the Lanham Act, 15 U.S.C. $ I125(c))

                             (Dilution of the Famous 3M Marlcs)

       81.    3M repeats and incorporates by reference the foregoing statements and

allegations as though set forth fully herein.

       82.    Count   III is a claim for federal trademark dilution under 15 U.S.C. $ 1125(c).



                                                -22-
         CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 23 of 32




       83.      The 3M Marks are famous and have been famous at all times relevant to

this action. The 3M Marks were famous before and at the time Defendants began using the

3M Marks in commerce on, for, and/or in connection with the advertising, promotion,

offering for sale, and/or sale of products (including, without limitation, 3M-branded N95

respirators).

        84.     Defendants'use of Plaintiff s famous 3M Marks in commerce on, for, and/or

in connection with the advertising, promotion, offering for sale,     and"/or sale   of products

(including, without limitation, 3M-branded N95 respirators) is likely to dilute the distinctive

quality of the famous 3M Marks, such that the famous 3M Marks' established selling power

and value   will   be whittled away.

        85.        Defendants' use of the famous 3M Marks in commerce on, for, and"/or in

connection with the advertising, promotion, offering for sale, and/or sale of counterfeit

products (including, without limitation, 3M-branded N95 respirators) in general, and during

a global pandemic such as COVID-l9, specifically is likely to dilute and tarnish the

reputation of the famous 3M Marks, such that the famous 3M Marks' established ability to

indicate the superior quality of Products offered under such Marks (including, without

limitation, 3M-branded N95 respirators), will be impaired.

        86.        Defendants' misconduct threatens to harm the reputation of the 3M Marks,

 constituting dilution by tarnishment of the famous 3M Marks.

         87.       Defendants' acts and conduct complained of herein constitute trademark

 dilution in violation of 15 U.S.C. $ 1125(c).

         88.       3M has no adequate remedy at law.



                                              -23-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 24 of 32




                             FOT]RTH CLAIM FOR RELIEF

                    (Unlawful Trade Practices     - Minn.   Stat. $ 325D.44)

       89.    3M repeats and incorporates by reference the foregoing statements and

allegations as though set forth fully herein.

       90.    Count fV is a claim for Unlawful Trade Practices under Minnesota Statute             $


325D.44.

       91.    3M owns the 3M Mark, which is a valid and protectible trademark.

       92.    Defendants' use     of the 3M Mark in connection with goods or                 services

constitutes trademark infringement and unfair trade practices under Minnesota Statutes,

S 325D.44 because   Defendants' use:

       a      causes   likelihood of confusion or of misunderstanding   as    to the source,

sponsorship, approval, or certification of goods or services;

 -     b      causes   likelihood of confusion or of misunderstanding    as   to affiliation,

connection, or association with, or certification by, another;

       c      represents that goods      or services have sponsorship,           approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have or that

a person has a sponsorship, approval, status, affiliation, or connection that the

person does not have; and"/or

       d      otherwise creates a likelihood of confusion or of misunderstanding.

       93.    Defendants' infringement is intentional, willful, malicious, and in bad faith.

       94.    3M has no adequate remedy at law.




                                                -24-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 25 of 32




       95.     3M has suffered, and will continue to suffer, irreparable harm from

Defendants' acts and conduct complained of herein, unless restrained by law. As a result                        of

Defendants' unlawful conduct, 3M is entitled to the injunctive remedies specified in the

Prayer for Relief damages      in an amount in         excess   of   $75,000 to be proven at               tial,
applicable interest, and recovery of all reasonable attorneys' fees and costs incurred herein.

                                  FIFTH CLAIM FOR RELIEF

                           (Trademark Infringement      - Minn.      Stat. $   3 3 3.   28)


       96.     3M repeats and incorporates by reference the'foregoing statements and

allegations as though set forth fully herein.

       97.     Count   V is a claim for hademark infringement under Minnesota state law

(Minn.Stat.   $ 333.28).


       98.     The 3M Mark is a valid and protectable trademark.

       gg.     Defendants' actions are likely to cause confusion, to cause misrepresentation,

to cause mistake, and/or to deceive the public as to the affiliation, approval, sponsorship or

connection between Defendants and 3M.

       100.   Defendants' actions constitute trademark infringement under Minn. Stat.

$ 333.28.

       101.   3M has no adequate remedy at law.
                                                                                                                     i
                                                                                                                     :



       102. As a result of     Defendants' conduct, 3M has suffered, and                      will   continue   to   '
                                                                                                                     :




suffer,irreparab1ernjurytoitsrights,andhassuffered,andwillcontinuetosuffer,




                                                -25-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 26 of 32




substantial loss    of goodwill and loss in the value of its         trademarks, unless and until

Defendants are enjoined from continuing their wrongful acts.

        103. As result of Defendants' unlawful conduct, 3M is entitled to the injunctive

remedies specified in the Prayer for Relief, damages in an amount in excess of $75,000 to

be proven at trial, applicable interest, and recovery of all reasonable attorneys' fees and

costs incurred herein.

                                  SIXTH CLAIM FOR RELIEF

                            (Trademark Dilution        - Minn. Stat. $ 3 3 3.285)
        104- 3M repeats and incorporates by reference the foregoing statements and

allegations as though set forth fully herein.

        105.   Count   VI is a claim for trademark dilution under Minnesota         state law (Minn.


Stat. $ 333.285).


        106.   The 3M Mark is a famous mark in the United States, including in the State          of

Minnesota.

        I07.   Defendants began using the 3M Mark             in connection with the advertising,

marketing, and promotion of products subsequent to the 3M Mark becoming famous.

       108.    Defendants' advertising, marketing, and promotion of products, through its

use of the 3M Mark, causes dilution by lessening the capacity of 3M to identifu and

distinguish the its products and services.

       109.    Defendants have caused the dilution of the distinctive quality of the 3M Mark

and lessened the capacity'of the 3M Mark to identiff and distinguish 3M's products and

services.


                                                -26-
         CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 27 of 32




         110.   Defendants' conduct has caused, and will continue to cause, irreparable harm

to 3M.

         111. 3M has no adequate remedy at law. Thus,3M is entitled to a permanent
injunction enjoining Defendant from engaging in further acts of dilution.

         ll2.   Defendants' conduct was intentional, willful, malicious, and in bad faith,

thereby entitling 3M to heble damages, including attorneys' fees, pursuant to Minn. Stat.

s 333.29.

         113. As result of Defendants'unlawful conduct, 3M is entitled to the injunctive
                    )


remedies specified in the Prayer for Relief, damages in an amount in excess of $75,000 to

be proven at trial, applicable interest, and recovery of all reasonable attorneys' fees and

costs incurred herein.

                                 SEVENTII CLAIM FOR RELIEF

                        (Minnesota Consumer Fraud Act- Minn. Stat. $ 325F.69)


         ll4.   3M repeats and incorporates by reference the foregoing statements         and


allegations as though set forth fully herein.


         115. Count VII is a claim for relief under the Minnesota Consumer Fraud Act

(Minn. Stat. $ 325F.69).


         116.   Defendants used or employed false pretenses, misrepresentations, misleading


statements, and/or deceptive practices, with the intent that others rely thereon in connection


with the sale of merchandise.



                                                -27-
        CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 28 of 32




        lI7.   Defendants' conduct is enjoinable as provided in Minn. Stat. $ 325F.69 and


Minn. Stat. $ 325F.70.

       118. 3M has standing to pursue this claim under the Private Attorney General

Statute, Minn. Stat. $ 8.31, subd. 3a. 3M seeks to protect the public by suppressing and


preventing Defendants' unfair, misleading, deceptive, or fraudulent representations and/or


trade practices as described herein.


       119. As result of Defendants' unlawful conduct, 3M is entitled to the injunctive

remedies specified in the Prayer for Relief, damages in an amount in excess of $75,000 to


be proven at fral, applicable interest, and recovery of all reasonable attorneys' fees and


costs incurred herein.




                                 PRAYER FOR RELIEF

       WHEREFORE, based on Defendants' conduct complained of, herein, Plaintiff

asks this Court:

       A.      To enter an Order, finding in Plaintiffs favor on each Claim for Relief

asserted herein;

       B.      Pursuant to 15 U.S.C. $ 1116:

            1. To preliminarily and permanently     enjoin Defendants, their agents, servants,

employees, officers and all persons and entities in active concert and participation with them

from using the 3M Marks----or any reproductions, counterfeit copies or colorable imitations



                                             -28-
       CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 29 of 32




thereof in any manner, as well as any other mark(s) confusingly similar thereto- for, on,

and/or in connection with the manufacture, distribution, advertising, promoting, offering for

sale, and/or sale of any goods that do not constitute genuine 3Mproduct, or is not authorized

by 3M to be sold in connection with the 3M Marks, including, without limitation, 3M-

branded N95 respirators;

          2.   To preliminarily and permanently enjoin Defendants, their agents, servants,

employees, officers and all persons and entities in active concert and participation with them

from (i) passing off, inducing, or enabling others to sell or pass off any product as a genuine

3M product that is not produced under the authorization, control, or supervision of 3M and

approved by 3M for sale under the 3M Marks; (ii) committing any acts calculated to cause

consumers   to believe that Defendants' counterfeit 3M products are sold under             the

authorization, control or supervision of 3M, or are sponsored by, approved by, or otherwise

connected with 3M;    (iii) further infringing the 3M Marks or otherwise      damaging 3M's

goodwill; (iv) shipping, distributing, warehousing, or otherwise participating in the storage,

distribution, or disposal of counterfeit 3M products;

          3.   To Order that, upon 3M's request, online marketplace platforms hosting the

Seller Identities (e.g., eBay) provide identifying information for the Seller Identities, and

shall cooperate to disable and cease displaying any advertisements used by or associated

with Defendants in connection with the sale of counterfeit and infringing goods using the

3M Marks:




                                            -29-
            CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 30 of 32




                4.   To order Defendants to file with the Court and serve upon PlaintifPs counsel,

within 30 days after service of the order of injunction, a report in writing under oath setting

forth in detail the manner and form in which Defendant has complied with the injunction;

           C.        Pursuant to 15 U.S.C. g 1117:

                1. To order     Defendants to provide 3M with a full accounting of all dishibution

and sale of products under the 3M Marks (including, without limitation, 3M-branded N95

respirators), as well as all profits derived therefrom;

                2. To order     Defendants to disgorge and pay to 3M all of Defendants' profits

derived from the sale of infringing and counterfeit goods offered under the 3M Marks

(including, without limitation, 3M-branded N95 respirators);

                3. To award 3M-for        donation to charitable COVID-l9 relief efforts-treble

damages in connection           with Defendants' infringement of the 3M Marks;

                4. To find that Defendants'     acts and conduct complained of herein render this

case     "exceptional"; and

                5.   To award   3M-for   donation to charitable COVID-l9 relief efforts-its costs

and reasonable attorneys' fees incurred in this matter; or

'             6. In the alternative, to award 3M         statutory damages pursuant   to 15 U.S.C.
$   11   17(c) of not more than $2,000,000 for each counterfeit mark used by Defendants for

each type of goods sold, offered for sale, or distributed, as the Court considers just.

           D.        Pursuant   to 15 U.S.C. $ 1118, to order the destruction of any unauthorized

goods and materials within the possession, custody, and control of Defendants that bear,

feature, and/or contain any copy or colorable imitation of 3M's Marks;



                                                  -30-
       CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 31 of 32




       E.        Pursuant to Minnesota Stafutes:

            1. To award 3M- for donation to charitable COVID-19 relief efforts-heble

damages   in connection with Defendants' illegal acts;

            2.   To award   3M-for    donation to charitable COVID-19 relief efforts-its costs

and reasonable attornevs' fees incurred in this matter:

       F.        ,o u**U    such further restitution as authorized by law, which 3M   will donate

to charitable COVID-I9 relief efforts:

       G. To award Plaintiff             pre-judgment and post-judgment interest against

Defendants, which 3M        will donate to charitable COVID-19 relief effort;

       H.        To award Plaintiff such other relief that the Court deems just and equitable;



                                    *********************




                                               -3   l-
       CASE 0:20-cv-02348-SRN-TNL Doc. 1 Filed 11/17/20 Page 32 of 32




                            DEMAI\D FOR JT]RY TRIAL

       3M hereby requests a trial by jury for all issues so triable, pursuant to Fed. R. Civ.

P. 38(b) and 38(c).

 Dated: November 17.2020               GREENE ESPEL PLLP

                                        s/ Svbil L. Dunlop
                                        Jenny Gassman-Pines, Reg. No. 386511
                                        Sybil L. Dunlop, Reg. No. 0390186
                                        222 S. Ninth Street, Suite 2200
                                        Minneapolis, MN 55402
                                       j gassman-pines@greeneespel. com
                                        sdunlop @greeneespel. com
                                        (612) 373-0830


                                       PIRKEY BARBER PLLC

                                       Christopher Weimer (pro hac vice forthcoming)
                                       Alexandra Bistline (pro hac vice forthcoming)
                                       David Armendariz (pro hac vice forthcoming)
                                       1801 East 6th Street, Suite 300
                                       Austin, Texas 78702
                                       Telephone: (512)322-5200
                                       Facsimile: (512) 322-5201
                                       cweimer@pirkeybarber. com
                                       abistline@f irkeybarber. com
                                       darmendariz@Firkeybarber. com

                                       Attorneys   for Plaintiff 3 M Company




                                            -32-
